DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 JAMIE MAAS,
                                   Appellant,

                                       v.

                          JUNE SOPHIA GAITA,
                               Appellee.

                                 No. 4D20-518

                           [November 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Renatha Francis, Judge; L.T. Case No. 50-2020-DR-
000086-XXXX-MB.

  Jamie Maas, Delray Beach, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.